21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gaylord NORDINE, M.D., Appellant,v.Michael TAYLOR, M.D.;  Iowa Lutheran Hospital, an IowaCorporation;  Fairview Hospital and Health CareServices, an Iowa Corporation, Appellees.
No. 93-1582.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1993.Filed:  April 4, 1994.

Before BEAM, Circuit Judge, LAY, Senior Circuit Judge, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Appellant, Gaylord Nordine, a psychiatrist practicing in Des Moines, Iowa, at all times relevant to this case, brought action against Michael Taylor, M.D., Iowa Lutheran Hospital, and Fairview Hospital and Health Care Services (collectively appellees) under sections 1 and 2 of the Sherman Act, 15 U.S.C. Secs. 1, 2, and under theories of intentional interference with prospective business relationships, a pendent state claim.


2
A jury trial was commenced and Nordine presented evidence for four days and then rested.  At that time, the district court1 sustained appellees' joint motion for directed verdict.  Shortly thereafter the court entered its findings of fact, conclusions of law and judgment for all appellees.  Nordine appeals.


3
The claims advanced at trial basically concerned Iowa Lutheran's lack of interest in or termination of psychiatric care programs developed by Nordine and his associates.  The claims also concerned Fairview's refusal to market the programs through its several hospitals located in the upper Midwest.


4
On appeal, Nordine claims that the district court erred:  (1) in refusing to receive in evidence some exhibits created in 1981;  (2) in utilizing "probative value" as a basis for various trial rulings and (3) in holding that his damages evidence was insufficient because the court had previously refused to hear some damages evidence under the bifurcated procedure the court adopted for the conduct of the trial.  We affirm.


5
The district court heard several witnesses proffered by Nordine and received in evidence numerous exhibits.  Indeed, the transcript of the testimony exceeds 500 pages.  From this evidence the district court made its findings and conclusions and entered judgment.  We have reviewed the record and discern no clearly erroneous findings.  We find sufficient evidence to support the judgment and no errors of law on the part of the district court.  Further discussion of the limited issues raised by appellant would illuminate no matters of precedential value in this circuit.


6
Accordingly, we affirm on the basis of the well reasoned opinion of the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Charles R. Wolle, Chief Judge of the Southern District of Iowa